DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Following amendment on 7/12/2022, claims 1-8 are pending in this application. 
Following amendments to the claims, rejections under 35 USC 112 are withdrawn.
Drawings
The replacements drawings were received on 7/12/2022.  These drawings are accepted.
Allowable Subject Matter
Claims 1-8 are allowed.
	The following is an examiner’s statement of reasons for allowance: Claims are directed to a method for classifying anesthetic depth. Prior art in this field includes Tsutsumi (US 6315736 B1)(previously cited) which teaches a method for monitoring the state of consciousness and measuring the depth of anesthesia using collected biosignals, and Kim (US 20170181693 A1)(cited previously) teaches a method of monitoring consciousness which uses filters and wavelet to process the raw signal data before assessing a user’s consciousness.  While prior art does teach aspects of using the claimed base signals (EEG, ECG, HRV, NIBPm) as a method of assessing a user’s consciousness the prior art does not teach wherein the “monitoring of the CNS and ANS activity, by measuring the complexity of the waveform of the EEG signal with the Complexity Brainwave Index (CBI index), and integration with Heart Rate Variability (HRV) indices, Cardiac vagal Index (CVI), and Cardiac Sympathetic Index (CSI) derived from the ECG signal”; and “classification of patterns associated with the Central Nervous System, including the CBI, and Autonomic Nervous System, including the CVI, CSI, and NIBPm, in response to clinical events during the surgical procedure, pattern classifiers are designed and finally the patient's status is classified in anesthetic depth”. As applicant notes in remarks from 7/12/2022, “By using the indices derived from the nonlinear Poincaré analysis (CVI, CSI) related to the control of heart rate variability, which is mediated by subcortical structures, and by incorporating blood pressure, a more complete picture is obtained than It allows not only to identify the state of consciousness but also to actually determine the patient's anesthetic depth state”, this statement shows how the  present claims differ from the prior art by combining the measures in a method that differs from that shown in the prior art. Based on these differences, the application is put in condition for allowance.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA ANDREW SCHUM-HOUCK whose telephone number is (571)272-7750. The examiner can normally be reached M-F 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOSHUA ANDREW SCHUM-HOUCK/Examiner, Art Unit 3792                                                                                                                                                                                                        
/BRIAN T GEDEON/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        13 August 2022